Citation Nr: 1214187	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  08-08 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from March 1942 to February 1948, and from February 1950 to April 1964.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decisions of July 2007.  In August 2010, the veteran appeared at a Board videoconference hearing.  The issue of entitlement to specially adapted housing was remanded by the Board in a decision/remand dated in November 2010.  The issue of service connection for traumatic brain injury, also remanded at that time, was granted by the RO in a December 2011 rating decision, and, hence, is no longer on appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Service connection is in effect for the following disabilities:  a heart condition, variously described, status post myocardial infarction and status post coronary artery bypass graft (CABG), assigned a 100 percent evaluation; degenerative disc disease of the lumbar spine with osteoarthritis, rated 40 percent disabling; peripheral arteriosclerosis of both lower extremities, each extremity assigned a 40 percent rating; degenerative disc disease of the cervical spine, with osteoarthritis, rated 30 percent disabling; atrial fibrillation, rated 30 percent disabling; right shoulder myositis with degenerative changes, rated 20 percent disabling; asbestosis, rated 10 percent disabling; status post left popliteal space varicose vein ligation, rated 10 percent disabling; varicose veins of the right lower extremity, rated 10 percent disabling; and for the noncompensably rated disabilities of hemorrhoidectomy and excision of fissure in ano; status post trunk lipoma; hypertension; cerebrovascular arteriosclerosis; and traumatic brain injury.  

2.  Effective in November 2002, an 80 percent rating was granted, along with a total disability rating due to individual unemployability (TDIU).  

3.  Effective in October 2005, a 100 percent rating was granted, along with special monthly compensation for his heart condition rated 100 percent disabling and other service-connected disabilities separately ratable at 60 percent or more; and based on the need for regular aid and attendance.  

4.  Effective in November 2002, he was rated permanently and totally disabled due to service-connected disabilities. 

5.  The Veteran is not permanently and totally disabled due to the loss, or loss of use, of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, due to service-connected disabilities.

6.  The Veteran is not permanently and totally disabled due to the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.


CONCLUSION OF LAW

The criteria for assistance in acquiring specially adapted housing have not been met.  38 U.S.C.A. §§ 2101(a) (West 2002); 38 C.F.R. §  3.809 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act (VCAA) Compliance

In a letter dated in February 2007, prior to the initial adjudication of the claims, the RO notified the Veteran of the information necessary to substantiate the claim for specially adapted housing, and of his and VA's respective obligations for obtaining specified different types of evidence.  See 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b) ; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  He was told that the evidence must show a relationship between his current disabilities and an injury, disease or event in military service.  He was advised of various types of lay, medical, and employment evidence that could substantiate his service connection claims.  He was also provided with information regarding substantiating a secondary service connection claim, including by aggravation.  In March 2006, he was also provided with information regarding ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board also concludes VA's duty to assist has been satisfied.  Service treatment records have been obtained, as have all identified VA and private treatment records.  SSA records were obtained.  The appellant has not identified any other potentially relevant records.  As a result of the Veteran's Board videoconference hearing in August 2010, it was determined that additional development was needed; such development was undertaken pursuant to the November 2010 Board remand.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  VA medical examinations and opinions were obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  As discussed below, the VA examinations provided in March 2011 were based on history, provided a rationale, and described the disabilities in sufficient detail for the Board to make an informed decision.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Factual Background

Due to the complexity of the medical evidence, a detailed summary follows.

The evidence of record shows that in October 2005, the Veteran sought a motorized scooter from VA.  He said he had a decline in mobility over the previous few years.  He said he had used a seated walker for several years.  He reported weakness in the knees, legs, and hips.  Examination disclosed regular rate and rhythm of the heart.  Strength in the right lower extremity was 3+/5, and in the left lower extremity, 4/5.  He had numbness in both feet, and right foot drop.  On evaluation, it was noted that status post coronary artery bypass graft (CABG), atrial fibrillation, low back pain, chronic obstructive pulmonary disease, and cataracts contributed to his disability.  A summary of limitations noted atrial fibrillation, CABG, angina, history of multiple falls, and right foot drop.  Subsequently, VA authorized a motorized scooter for the Veteran.

Subsequent treatment records and examination reports have attributed the Veteran's lack of mobility to various factors.  On a VA examination of the heart in November 2005, the Veteran arrived at the office quite dyspneic, using a walker.  He walked bent at approximately 30 degrees.  He had angina and marked dyspnea and had chronic congestive heart failure with the pedal edema.  He was a poor historian, but said that he had been told that he had poor circulation, and said he did have pain in the calves after 2 to 3 blocks when he was able to walk at a fair pace.  Examination of the lower extremities revealed pedal edema of 3+, and pedal pulses were not palpable.  The Veteran was diagnosed as having arteriosclerotic heart disease, peripheral arteriosclerosis of the lower extremities, cerebrovascular arteriosclerosis, coronary artery disease, myocardial infarction, and severe atrial fibrillation with the most recent conversion just a few weeks earlier.  He appeared to be a cardiac "cripple" and was diagnosed as having status post coronary artery bypass graft (CABG) with severe angina.  He appeared to have cerebrovascular and peripheral arterial involvement of his arteriosclerosis.  The peripheral arteriosclerosis included absent pedal pulses, decreased temperature of the feet, hairless toes, and intermittent claudication at 200 yards.  X-rays, however, showed an unremarkable cardiac silhouette.  

On an orthopedic consult in September 2006, the Veteran reported a crush injury to the left foot in August.  It was noted that he had peripheral neuropathy.  He also had orthopedic abnormalities in the feet, and foot surgery was planned, but it was noted that he had to have medical clearance, which he was going to obtain from his private doctor.  In November 2006, he called and said that his doctor would not give medical clearance at that time, because he said that his legs were swelling and he had an infection in the feet and toes, which was creeping up the foot, almost to the knees.  

The Veteran's VA physician completed an aid and attendance examination form in January 2007, noting that the Veteran was unable to ambulate more than a few steps, and used a power scooter for movement.  He had pain in the hips and back with movement.  He also had difficulty with balance with gait, due to old right cerebellar cerebrovascular accident.  His lumbar and hip pain limited ambulation to only a few steps.    

An evaluation of the lower extremities in a VA physical medicine and rehabilitation clinic in February 2007 noted the Veteran was limited by pain in the low back and neck.  At that time, he had trace lower extremity edema and deep tendon reflexes were 2+ bilaterally.  In March 2007, he gave a history of foot drop for several years from a back injury.  He could walk a short distance with a cane or walker, but used a power chair 90 percent of the time.  He also complained of lower extremity swelling which was worse over the past 2 to 3 years.  It was noted that in November 2005, he had been thought to have a shuffling gait and not foot drop.  The assessment was "bilateral foot drop" versus general lower extremity weakness; history of cervical and lumbosacral degenerative joint disease; and chronic bilateral edema.  

In June 2007, it was noted that the Veteran lived alone in his own one-story home.  He complained that due to overall weakness, he felt sick and dizzy, and was subject to falls when he attempted to do any general housework, including sweeping of wheelchair ramps.  He reported that his legs, hips, ankles, and spine felt weak, and that his legs and hips gave way causing him to fall sometimes.  He reported that his arms, hands, fingers, legs, and feet had loss of feeling most of the time.  He stated that he had bilateral footdrop, causing falls when he tried to walk.  He reported that his legs, feet, and ankles would swell, so that he was unable to bend them sometimes, and they were painful.  He reported constant, severe pain in both hip joints and his spine.  He reported that his left foot had been crushed, and his big toe dropped down, and that his right ankle was painful with any weight bearing.  

In October 2007, it was noted that the Veteran had diabetes mellitus.  The date that this was initially diagnosed is not in the VA records, although the Veteran also receives private care.  

In May 2008, chronic low back and hip pain was noted.  The Veteran complained of muscle jerking and spasms.  In June 2008, a history of foot drop following a back injury was reported.  On a PM&RS evaluation, the Veteran reported improvement of lower extremity edema.  On testing of walking, using parallel bars and a gait belt, he had a reciprocal shuffling gait with very little floor clearance bilaterally, but there was no clear foot drop shown.  He also had poorly fitting shoes.  He did not have any edema in the lower extremities.  On another evaluation in June 2008, chronic bilateral lower extremity weakness was noted.  

According to an outpatient treatment note dated in May 2010, the Veteran was seen for co-managed care.  His coronary artery disease was followed by local doctors.  He had chronic low back pain, with severe arthropathy of L5-S1.  He had failed multiple pain medication trials over the years, and was now on hydrocodone.  He was now in a power scooter.  An outside echocardiogram in July 2005 had shown an estimated ejection fracture of 69 percent, moderate left ventricular hypertrophy, mild left ventricular dysfunction.  In July 2005 he was started on medications for atrial fibrillation.  Sinus rhythm as of November 2008 appeared clinically pretty stable on current dosages.  

On a VA podiatry consult in March 2011, the Veteran had a healed right foot ulcer.  He had positive pedal pulses, diminished sensation to 10g monofilament, bony plantar aspect of the heel, and atrophy of the fat pad.  

On a VA examination in March 2011, the Veteran reportedly had not ambulated since 1975 due to severe back problems.  Examination of the skin was within normal limits.  The lower extremities had 1+ pitting edema with decreased sensation and absent deep tendon reflexes bilaterally.  Motor strength was 3/5 bilaterally with good distal pulses.  The Veteran had a long complicated medical history related to his coronary artery disease, status post status post coronary artery bypass graft (CABG), and he did not engage in any exertion other than transfer out of bed and into the mobility chair or bathroom.  He had angina pain and required nitroglycerin daily.  Review of the claims folder revealed no peripheral atherosclerosis of the lower extremities.  He had varicose vein stripping in 1953 with no recurrence.  The examiner stated that his permanent[ly] preclude[d] locomotion was related to his back and spine.  His cardiac condition did not affect his daily activities, although he needed a constant companion to assist with transporting him and prepare his food.  Based on review of the claims file, patient history and physical examination, the examiner concluded that the coronary artery disease was so severe that he could not tolerate ambulating or daily activity without assistance "or preclude local motion."  

The multi-volume claims file was later forwarded to this examiner for clarification.  In a November 2011 addendum, the examiner stated that the Veteran's inability to ambulate was not due to peripheral atherosclerotic disease.  The Veteran had severe low back degenerative disease and severe angina due to coronary artery disease, which were the contributing facts for his inability to ambulate.  The examination had clearly indicated decreased sensation of the lower extremities, which was more likely than not due to peripheral neuropathy, and not peripheral atherosclerosis.  

On a VA neurology examination in March 2011, the Veteran was noted to be a very poor medical historian.  He reported that his legs and hands had been weak for at least 20 years.  He had known of diabetes mellitus for at least 15 years.  He reported that he had experienced difficulty walking 30 years ago because of a lumbar spine injury.  His lower extremity weakness had gotten progressively worse over the previous 15 years.  He now used a motorized wheelchair in the community; at home he used a walker for very short distances, otherwise a wheelchair.  He reported his balance had been poor for years.  He reported chronic back, neck, hip, knee, and leg pain.  On examination, strength was normal proximally in all four extremities, 5/5.  There was distal weakness in the hands and feet, with strength at 3+ to 4-/5.  Muscle tone was normal.  There was mild atrophy of the intrinsic hand musculature.  Tendon reflexes were 1+ in the upper extremities; knee and ankle jerks were absent.  There were no pathologic reflexes.  On sensory testing, sensations of joint position, vibration, light touch, and pinprick were impaired in all 4 extremities, to the knees in the lower extremities, and to the lower third of the forearms in the upper extremities.  The Veteran was not able to ambulate without maximum assistance for support and balance.  There were trophic skin changes noted in both feet.  The examiner noted that he was unable to find any clinical evidence to suggest a diagnosis of "cerebrovascular atherosclerosis," but that the Veteran did have diabetes mellitus.  

A VA orthopedic examination of the Veteran, to include a later review of the Veteran's seven volumes of the claims file, was performed in March 2011.  The Veteran was noted to be a poor historian.  The Veteran stated that he was unable to do any walking, and transferred himself by using handrails.  He apparently had been having bilateral drop foot problems with marked weakness in both lower extremities.  He also had marked numbness and had been diagnosed as having severe peripheral neuropathy secondary to diabetes mellitus.  Records dated from 2008 to 2010 indicated that an MRI of the lumbar spine demonstrated extremely severe bilateral facet arthropathy at L5-S1 with possible nondisplaced lysis of L5 pars and grade 0-1 listhesis, likely representing degenerative listhesis from the extremely severe bilateral facet arthropathy at L5-S1.  

The examiner commented that as documented, the Veteran had a major disability associated with his service-connected disabilities, especially peripheral arterial sclerosis of the lower extremities and degenerative disc disease of the lumbar spine.  In addition, he was identified as having moderately severe peripheral neuropathy due to diabetes mellitus.  Aside from the peripheral neuropathy, the disabilities associated with the severe degenerative changes noted, especially at the L5-S1 level, would not seem to have been severe enough to preclude locomotion.  It was the severe disability secondary to his peripheral neuropathy with major weakness and loss of sensation in the lower extremities that had led to inability to ambulate and had restricted him to the use of a motorized wheelchair.  Thus, it was the examiner's opinion that it was less likely as not that the Veteran's loss of use of both lower extremities so as to permanently preclude locomotion without the aid of braces, crutches, canes, or a wheelchair was due to service-connected low back, hip and knee disabilities, but that it was predominantly the result of an apparently non-service-connected poorly controlled diabetes mellitus with peripheral neuropathy.  

III.  Analysis

To warrant a certificate of eligibility for assistance in acquiring specially adapted housing, the evidence must establish permanent and total service-connected disability due to 1) the loss, or loss of use, of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 2) blindness in both eyes, having only light perception, plus the loss of use of one lower extremity; or 3) the loss, or loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair; or 4) the loss, or loss of use, of one lower extremity together with the loss, or loss of use, one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. § 3.809 (2011).  

Loss of use of a foot or lower extremity exists when no effective function remains other than that which would be equally well served by an amputation stump and a suitable prosthesis, i.e., when lower extremity functions such that balance and propulsion could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. § 3.350(a)(2) (2011).  Such loss of use is present when there is extremely unfavorable complete ankylosis of the knee, ankylosis of two major joints of a lower extremity, shortening of a lower extremity of three and one half inches or more, or complete paralysis of the external popliteal nerve, with footdrop.  38 C.F.R. § 3.350(a)(2)(a), (b) (2011).  The term "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(d) (2011).  

Service connection is in effect for the following disabilities:  a heart condition, variously described, status post myocardial infarction and status post coronary artery bypass graft (CABG), assigned a 100 percent evaluation; degenerative disc disease of the lumbar spine with osteoarthritis, rated 40 percent disabling; peripheral arteriosclerosis of both lower extremities, each extremity assigned a 40 percent rating; degenerative disc disease of the cervical spine, with osteoarthritis, rated 30 percent disabling; atrial fibrillation, rated 30 percent disabling; right shoulder myositis with degenerative changes, rated 20 percent disabling; asbestosis, rated 10 percent disabling; status post left popliteal space varicose vein ligation, rated 10 percent disabling; varicose veins of the right lower extremity, rated 10 percent disabling; and for the noncompensably rated disabilities of hemorrhoidectomy and excision of fissure in ano; status post trunk lipoma; hypertension; cerebrovascular arteriosclerosis; and traumatic brain injury.  Effective in November 2002, an 80 percent rating was granted, along with a TDIU rating.  Effective in October 2005, a 100 percent rating was granted, along with special monthly compensation for his heart disability rated 100 percent disabling and other service-connected disabilities separately ratable at 60 percent or more; and based on the need for regular aid and attendance.  See 38 C.F.R. § 3.350(b), (i) (2011).  Effective in November 2002, he was rated permanently and totally disabled due to service-connected disabilities. 

Non-service-connected disabilities include arthritis, degenerative changes of the hips, degenerative changes of the knees, diabetes mellitus, peripheral neuropathy, and lower extremity weakness.  

The Veteran was provided with a motorized scooter by VA in 2005, due to his inability to ambulate more than a few steps without assistance.  The evidence does not indicate that he has physical loss of any extremity, and service connection is not in effect for any visual disability.  The evidence does not indicate, nor does the Veteran contend, that right shoulder myositis with degenerative changes results in loss of use of an upper extremity.  Under the facts of this case, therefore, the question is whether, due service-connected disability, he has loss of use of both lower extremities such as to preclude locomotion, or whether he has loss of use, of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes or a wheelchair.  See 38 C.F.R. § 3.809.  

The Veteran has multiple disabilities, both service-connected and non-service-connected, which affect his ability to ambulate.  The Veteran's lack of mobility has been attributed to various causes, in particular, to the service-connected heart condition, back condition, and/or peripheral arteriosclerosis, and/or non-service-connected disabilities of the hips and knees, generalized weakness, and/or peripheral neuropathy.  Moreover, as can be seen particularly by the separate categories of loss of use of both lower extremities, or loss of use of one lower extremity and organic disease or injury, together which preclude locomotion, the law envisions situations in which the claimant may require an assistive device as listed, but nevertheless does not have the requisite loss of use of one or both lower extremities, and, hence, would not meet the criteria for specially adapted housing.  In this regard, if the only criterion for specially adapted housing was that locomotion was precluded, there would be no need for the three different categories of entitlement that include that requirement.  

In particular, entitlement may be based on the loss of use of one lower extremity together with the residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion.  38 C.F.R. § 3.809.  In the present case, the Veteran's heart disability, alone, would be such an organic disease, unless the heart disability specifically resulted in loss of use of the lower extremities, as distinct from necessitating the use of a wheelchair for ambulation for other reasons, such as angina pain.  

The weight of the evidence establishes that the Veteran's heart disease, including angina, does not result in loss of use of the lower extremities.  He has weakness in the lower extremities, which has not been medically attributed to heart disease.  Although he had 3+ edema in November 2005, edema of this extent has not been shown on a chronic basis.  He had trace edema in February 2007, and in June 2008 no edema as present.  In March 2011, 1+ edema was present.  Moreover, edema has not been shown to be responsible for the Veteran's inability to walk, let alone result in loss of use of the lower extremities, such that amputation.  

Additionally, the Veteran's secondary conditions, bilateral peripheral arteriosclerosis, and cerebrovascular sclerosis, were diagnosed as present on one occasion, in November 2005, when the Veteran was noted to be a cardiac "cripple."  At that time, he was noted to be a poor historian, but, nevertheless, his history of calf pain after walking 2 to 3 blocks, when he could walk, was noted as evidence of peripheral arteriosclerosis, along with absent pedal pulses, decreased foot temperature, and hairless toes.  Subsequent examinations, however, have not confirmed the presence of peripheral arteriosclerosis.  The detailed neurology examination in March 2011 specifically found that there was no cerebrovascular atherosclerosis, but noted that the Veteran had diabetes mellitus.  Although the March 2011 VA orthopedic examiner noted peripheral arterial sclerosis, the examiner did report any findings of such a condition, and did not find that such condition implicated the Veteran's walking limitations.  The general March 2011 VA examination noted that the Veteran did not have peripheral arteriosclerosis, and it was stated, in the November 2011 addendum, that the decreased sensation in the lower extremities was more likely due to peripheral neuropathy, and not peripheral arteriosclerosis.  

In the addendum, the examiner attributed the inability to walk to coronary artery disease and degenerative disease of the low back.  The effect of the coronary artery disease was noted to be angina, however, and not loss of use of the lower extremities.  

Concerning the service-connected low back disability, the Veteran has said several times that he is unable to walk due to his low back disability.  The only examination report, however, which contains specific findings as an explanation is the March 2011 orthopedic examination report, which stated that the Veteran's severe low back pathology did not seem to be severe enough to preclude locomotion, and that it was less likely than not that the back, hip, and knee disability resulted in loss of use of the lower extremities.  It should also be pointed out that service connection is not in effect for the knee and hip disabilities.  The examiner stated that it was the peripheral neuropathy that was predominantly responsible for the inability to ambulate.  The other reports that address the matter either simply list the Veteran's statement that he could not walk due to his back, or base their conclusions on such a statement, with no findings or explanation in support of their conclusion.  The Board finds the March 2011 orthopedic examination report, which includes the Veteran's history, but finds, that due to the medical findings concerning the Veteran's back condition, that it is less likely than not that the Veteran's back condition causes loss of use of the lower extremities, to be more probative than the Veteran's assertions alone, or than the reports which are based on such assertions, without a discussion of the medical factors supporting their conclusions.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (bare conclusion is not entitled to any weight); Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (finding that the failure of the physician to provide a basis for an opinion goes to the weight or credibility of the evidence).  

In addition, the Veteran's claimed foot drop, which he states is due to his back condition, has not been confirmed.  Evaluations have disclosed that he does not have a foot drop, but, rather, walks with a shuffling gait.  The generalized lower extremity weakness has not been attributed to service-connected disability.  As noted above, the Board finds the medical reports with conclusions based on clinical findings to be more probative than those based on history alone, without supportive findings.  Likewise, such reports are more probative than the Veteran's lay histories.  In this regard, the Veteran has been described on several occasions as a "poor historian."  This is borne out by the record, which shows a number of inconsistent statements provided by the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed Cir. 2006) (The Board must determine whether lay evidence is credible, and factors such as possible bias, conflicting statements, and the absence of contemporaneous medical evidence may be weighed against the lay evidence of record.).  

For example, on one of the March 2011 VA examinations, as well as in his Board hearing testimony, and a later written statement, the Veteran stated that he has been in a wheelchair since 1975, which is contradicted by other evidence of record.  Private and VA records show that in September 1977, the Veteran said he had not been able to make a June 1977 appointment, because he could not walk "at that time," indicating a temporary condition, rather than the permanent disability required for specially adapted housing.  Numerous other medical records dated during the 1980s and 1990s make no mention of the Veteran's being non-ambulatory.  On several occasions, there was specific mention of his ability to walk.  For instance, in September 1982, he complained of back and hip pain after walking 400 to 500 feet.  On a VA examination in November 1997, it was noted that he walked with a limp due to right hip problems.  On a VA examination in July 1998, he reported feeling fatigue and numbness in the legs and feet with prolonged standing.  In July 1998, he complained of hip and knee pain; he walked without a limp, although he did have weakness.  On a VA examination in March 1999, he walked with a limp, carrying a cane in the right hand, but was steady on his feet, although slow.  At that time, he complained of aching, numbness, and lack of sensation in the legs.  

Concerning the conclusion that his inability to walk is due to peripheral neuropathy associated with diabetes mellitus, the Veteran states that diabetes mellitus was a recent diagnosis.  Although the evidence shows that the Veteran was authorized a motorized scooter in 2005, and the first mention that he had been diagnosed as having diabetes mellitus was in 2007, he had been diagnosed as having peripheral neuropathy before the VA records show diabetes mellitus, and complaints of numbness and lack of sensation in the legs were shown at least as early as 1999.  Moreover, on his examination in March 2011, he said that he had had diabetes mellitus for at least 15 years; although there is no evidence of this in the file, and he was described as a poor historian on that examination, the statement nevertheless contradicts his own current statement that diabetes mellitus is a "new" diagnosis.  In any event, as discussed above, the evidence does not show that it is at least as likely as not that the motorized scooter was required due to loss of use of one or both lower extremities, caused by service-connected disabilities.  

Based on the foregoing, the Board finds that the Veteran has not been shown to have loss of use of one or both lower extremities due to service-connected disability, and, therefore, he is not entitlement to specially adapted housing.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor; however, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to a certificate of eligibility for specially adapted housing is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


